EXHIBIT 10.36

 

CUMMINGS PROPERTIES, LLC

STANDARD FORM

 

LEASE EXTENSION

 

In connection with a lease currently in effect between the parties at 233, 234,
236, 238, 240, 252 and 254 West Cummings Park, Woburn, Massachusetts, *executed
on March 10, 1995 and terminating February 28, 2004, and in consideration of the
mutual benefits to be derived herefrom , Cummings Properties, LLC, LESSOR, and
Anika Therapeutics, Inc., LESSEE, hereby agree, effective March 1, 2004, to
amend said lease as follows:    *fully

 

1.                 The lease is hereby extended for an additional term of five
(5) years ending at noon on February 28, 2009.

 

2.                 Base rent is hereby changed to five hundred ninety eight
thousand nine hundred eighteen (598,918) dollars per year or   $49,909.83 per
month.

 

3.                 The base month from which to determine the amount of each
annual increase in the “Cost of Living” shall be November 2002, which figure
shall be compared with the figure for November 2003, and each November
thereafter to determine the percentage increase (if any) in the base rent to be
paid during the following calendar year except that the first such adjustment
shall take place with rent due March 1, 2004.

 

4.                 Upon execution of this Lease Extension, the security deposit
shall be increased by $8,400 from $91,600 to a new total of $100,000. LESSOR
shall transfer to this lease the $8,400 security deposit held by LESSOR under a
separate lease between the parties at 230 West Cummings Park as payment of this
increase.

 

5.                 The lease, including all terms, conditions, escalations, etc.
shall be automatically extended for additional successive periods of five (5)
years each unless LESSOR or LESSEE shall serve written notice, either party to
the other, of either party’s desire not to so extend the lease. The time for
serving such written notice shall be not more than twelve months or less than
six months prior to the expiration of the then current lease period. Time is of
the essence.

 

6.                 Notwithstanding Section 19 of the lease, in the event the
entire balance of rent due under the lease becomes due and payable as liquidated
damages, said amount shall be discounted to its net present value as of the date
of LESSOR’s notice of default, using the published prime rate then in effect.
Furthermore, LESSEE’s covenants under the lease shall be independent of LESSOR’s
covenants, and LESSOR’s failure to perform any of its covenants under the lease,
including a covenant constituting a significant inducement to LESSEE to enter
into the lease, shall not excuse the payment of rent or any other charges by
LESSEE or allow LESSEE to terminate the lease.

 

7.                 In the event either party has employed a real estate broker,
tenant representative, or other third party on its behalf in connection with
this Lease Extension and/or any further extension, renewal, or expansion of the
lease, then payment of any and all fees or commissions shall be the sole
responsibility of the party engaging any such broker, representative, or third
party. LESSEE and LESSOR agree that the party who so engages any broker,
representative, or other third party shall indemnify the other against any and
all claims for any such fees or commissions.

 

8.                 To the extent any inconsistency exists between this Lease
Extension and the lease, including any prior amendments, the conditions
contained herein shall control and supersede any earlier provisions. Neither the
submission of this Lease Extension, nor the prospective acceptance of any
increase in the security deposit, shall constitute a reservation of or option
for the leased premises, it being expressly understood and agreed that this
Lease Extension shall not bind either party in any manner whatsoever until it
has been executed by both parties.

 

9.                 * Notwithstanding monthly rent as provided in Section 2
above, LESSEE may deduct $1,497 per month from each monthly rental payment due
from March 1, 2004 through August 30, 2006 (only), provided LESSOR receives each
such monthly payment on or before the first day of the month for which that rent
is due and LESSEE is not otherwise in default of the lease or in arrears of any
rent or invoice payments. Time is of the essence.

 

10.           The size of the leased premises is hereby increased to a new total
of approximately 34,546 square feet with the addition of 230 West Cummings Park
(“Suite 230”).

 

11.           LESSEE acknowledges that it is currently occupying Suite 230 under
a separate lease between the parties that expires February 28, 2004.
Notwithstanding anything in Section 26 of the within lease to the contrary, upon
termination of the within lease, LESSEE shall deliver Suite 230 in the same
condition as it was at the commencement of said separate lease and otherwise as
provided in the within lease.

 

12.           As a result of the addition of Suite 230 to this lease, Section 3
of Amendment to Lease #3 is hereby deleted and of no further force or effect.

 

 

[ILLEGIBLE]  LESSOR

 

[ILLEGIBLE]  LESSEE

 

--------------------------------------------------------------------------------


 

13.           In the event LESSOR elects to terminate LESSEE’s use of a cluster
sign pursuant to Section 8 of Amendment to Lease #2, the annual base rent for
the then remaining term of the lease shall be decreased by $3,000, and not
$1,759.53 as set forth in said amendment.

 

14.           *LESSOR consents to LESSEE’s access to the roof of the building
for maintenance of its non-standard equipment serving the leased premises
(only).  LESSEE further agrees that no other work shall be carried on or any
other equipment installed on the roof without the prior written consent of
LESSOR.  LESSEE shall be fully responsible for, and agrees to indemnify and hold
LESSOR harmless from, any and all property damage and personal injury associated
in any way with the activities of LESSEE and LESSEE’s agents, employees and
contractors on the roof and/or the location, installation or maintenance of
LESSEE’s equipment on the roof including, but not limited to, damage to the
watertight integrity of the roof and the roof membrane from whatever cause.

 

15.           Paragraph G of the Rider to Lease is hereby deleted and replaced
by the following. Prior to the termination date of the lease, LESSEE, at
LESSEE’s sole expense, shall engage an independent and certified industrial
hygienist (“the CIH”) to prepare a decontamination work plan of the leased
premises in accordance with all CIT professional standards and all applicable
laws to address all conditions arising out of LESSEE’s tenancy.  LESSEE shall
submit said plan to LESSOR for LESSOR’s review and consent, which consent shall
not be unreasonably withheld, conditioned or delayed.  LESSOR’s consent shall be
deemed given if LESSOR does not respond within five days after LESSOR’s receipt
of said plan.  LESSEE shall then complete all measures specified in said plan,
including, to the extent required by the plan, testing and cleaning of all
surfaces, HVAC equipment, ductwork, and other building components recommended
therein. The CIH shall certify that as of the termination date of the lease, the
entire leased premises and any extension thereof used in any way by the LESSEE
is free from any harmful chemical, biological, radioactive or other
contamination arising out of LESSEE’s tenancy, in accordance with all applicable
CIH professional standards and all applicable laws.  Said certification shall
confirm the clean condition of all HVAC equipment, ductwork, plumbing fixtures,
drains, tanks, mechanical systems, cabinetry, casework, pH adjustment tanks,
acid neutralization equipment, all other surfaces, and the indoor air quality at
the leased premises, and shall specify that there are no restrictions on future
use and occupation by others.  This certification and any required and
recommended cleaning shall be completed prior to the termination of the lease. 
Time is of the essence.

 

16.           LESSEE shall notify LESSOR in writing upon LESSOR’s request and 30
days prior to the expiration of the lease term of LESSEE’s compliance with its
inspection and maintenance obligations as set forth in Section 4 of Amendment to
Lease #3.  In addition, the reference in said Section 4 to “Section 9 of the
lease” is hereby changed to “Section 8 of the lease.”

 

17.           The two preceding paragraphs regarding the condition of the leased
premises are a key consideration of this Lease Extension.

 

18.           In consideration of this Lease Extension, Sections 8 and 9 of the
Lease Extension dated November 23, 1998 are hereby deleted and of no further
force or effect.

 

19.           LESSOR, if requested to do so by LESSEE and at LESSEE’s sole
expense, shall build a handicap ramp at LESSEE’s main entrance.  The charges for
said ramp to be completed by LESSOR or LESSOR’s agents may be incorporated into
the lease by separate amendment to be attached hereto, amortized without
interest, and then paid for by LESSEE in the same manner as base rent which
shall otherwise be due.

 

All other terms, conditions and covenants of the lease shall continue to apply. 
In Witness Whereof, LESSOR and LESSEE have hereunto set their hands and common
seals this 8th day of October, 2003.

 

 

LESSOR: CUMMINGS PROPERTIES, LLC

 

 

LESSEE: ANIKA THERAPEUTICS, INC.

 

 

 

 

By:

/s/ Douglas Stephens

 

By:

/s/ William J. Knight as CFO

Duly Authorized
10-10-03

 

 

Duly Authorized

 

 

Print Name: William J. Knight

 

--------------------------------------------------------------------------------